UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 7-31 Date of reporting period: 1-31-2014 ITEM 1. REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT JANUARY 31, 2014 Legacy Focused Large Cap Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 17 Additional Information 19 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended January 31, 2014. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Mostly “Risk-On” Returns Despite Volatility Stock indices and government bond yields mostly climbed during the six-month period, though they were subject to periodic bouts of volatility, particularly in August, October, and January. Dominant themes included improving (though not robust) economic conditions, continued unprecedented levels of monetary stimulus by the world’s central banks (despite some tapering in the U.S.), low inflation, and investor optimism regarding 2014. These factors translated into general outperformance by riskier assets, such as small-cap growth stocks in developed countries and high-yield corporate bonds. A notable exception: emerging markets (EM) securities, which lost luster due to political turmoil in some EM countries, rising inflation in others, slowing growth, currency volatility, and higher, increasingly competitive bond yields in developed countries as those economies improved. Other underperformers included more conservative/defensive stock and bond sectors (such as utilities and U.S Treasury bonds) and potentially inflation-hedging investments such as inflation-indexed securities, real estate investment trusts, and commodities-based securities. In this environment, the S&P 500 Index advanced 6.85%, about half the gain of some developed-nation small-cap indices, and the 10-year U.S. Treasury note returned 0.76% as its yield remained mostly in a range between 2.50% and 3.00%. Looking ahead, we’re more optimistic about the economy in 2014 than we were in 2013, but headwinds persist. Stocks should not be expected to duplicate 2013’s stellar results, interest rates could normalize further, and economic growth and U.S. employment levels remain subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of January 31, 2014 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date Investor Class ACFOX 8.18% 26.49% 15.95% 6.58% 5/31/06 S&P 500 Index — 6.85% 21.52% 19.18% 6.77% — Institutional Class ACFSX 8.21% 26.76% 16.18% 6.79% 5/31/06 R Class ACFCX 7.89% 25.89% 15.36% 6.04% 5/31/06 Advisor Class ACFDX 8.03% 26.22% 15.67% 6.32% 5/31/06 Total returns for periods less than one year are not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class R Class Advisor Class 1.11% 0.91% 1.61% 1.36% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics JANUARY 31, 2014 Top Ten Holdings % of net assets Cardinal Health, Inc. 3.0% Caterpillar, Inc. 2.9% Facebook, Inc., Class A 2.8% Actavis plc 2.8% Duke Energy Corp. 2.6% Kimberly-Clark Corp. 2.6% Magna International, Inc. 2.6% SunPower Corp. 2.6% Energy Transfer Partners LP 2.6% QUALCOMM, Inc. 2.6% Top Five Industries % of net assets Oil, Gas and Consumable Fuels 10.6% Health Care Providers and Services 5.5% Pharmaceuticals 5.3% Communications Equipment 5.2% Household Products 5.0% Types of Investments in Portfolio % of net assets Domestic Common Stocks 90.4% Foreign Common Stocks* 5.9% Total Common Stocks 96.3% Temporary Cash Investments 3.6% Other Assets and Liabilities 0.1% *Includes depositary shares, dual listed securities and foreign ordinary shares. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2013 to January 31, 2014. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 8/1/13 Ending Account Value 1/31/14 Expenses Paid During Period(1) 8/1/13 - 1/31/14 Annualized Expense Ratio(1) Actual Investor Class 1.10% Institutional Class 0.90% R Class 1.60% Advisor Class 1.35% Hypothetical Investor Class 1.10% Institutional Class 0.90% R Class 1.60% Advisor Class 1.35% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments JANUARY 31, 2014 (UNAUDITED) Shares Value Common Stocks — 96.3% AIR FREIGHT AND LOGISTICS — 2.4% United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.6% Magna International, Inc. AUTOMOBILES — 3.2% Ford Motor Co. Toyota Motor Corp. ADR BEVERAGES — 1.0% Brown-Forman Corp., Class B BIOTECHNOLOGY — 2.0% Celgene Corp. CAPITAL MARKETS — 1.3% Invesco Ltd. COMMERCIAL SERVICES AND SUPPLIES — 2.4% Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 5.2% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 2.5% Hewlett-Packard Co. CONSUMER FINANCE — 4.9% American Express Co. Capital One Financial Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% PT Telekomunikasi Indonesia Persero Tbk ADR ELECTRIC UTILITIES — 2.6% Duke Energy Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.4% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 1.4% National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 3.7% CVS Caremark Corp. Kroger Co. (The) HEALTH CARE PROVIDERS AND SERVICES — 5.5% Cardinal Health, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.2% Chipotle Mexican Grill, Inc. HOUSEHOLD PRODUCTS — 5.0% Colgate-Palmolive Co. Kimberly-Clark Corp. INSURANCE — 4.8% Aflac, Inc. Allianz SE ADR Progressive Corp. (The) INTERNET SOFTWARE AND SERVICES — 2.8% Facebook, Inc., Class A IT SERVICES — 2.5% International Business Machines Corp. MACHINERY — 4.9% Caterpillar, Inc. PACCAR, Inc. MEDIA — 1.7% Viacom, Inc., Class B MULTILINE RETAIL — 2.4% Macy’s, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.6% Anadarko Petroleum Corp. Chevron Corp. Energy Transfer Partners LP Exxon Mobil Corp. Williams Partners LP PAPER AND FOREST PRODUCTS — 2.6% International Paper Co. PHARMACEUTICALS — 5.3% AbbVie, Inc. Actavis plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.5% Vornado Realty Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% SunPower Corp. SPECIALTY RETAIL — 1.9% Gap, Inc. (The) TOTAL COMMON STOCKS (Cost $10,726,523) 7 Shares Value Temporary Cash Investments — 3.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.75%, 2/28/18, valued at $68,935), in a joint trading account at 0.01%, dated 1/31/14, due 2/3/14 (Delivery value $67,511) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25% - 4.50%, 8/15/39 - 11/15/40, valued at $166,012), in a joint trading account at 0.00%, dated 1/31/14, due 2/3/14 (Delivery value $162,026) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 7/31/14, valued at $60,612), in a joint trading account at 0.005%, dated 1/31/14, due 2/3/14(Delivery value $59,409) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $419,543) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $11,146,066) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR American Depositary Receipt Non-income producing. See Notes to Financial Statements. 8 Statement of Assets and Liabilities JANUARY 31, 2014 (UNAUDITED) Assets Investment securities, at value (cost of $11,146,066) Receivable for capital shares sold Dividends and interest receivable Liabilities Accrued management fees Distribution and service fees payable 71 Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value $16,713 R Class, $0.01 Par Value $20,495 1,421 Advisor Class, $0.01 Par Value $318,979 See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) Investment Income (Loss) Income: Dividends Interest 6 Expenses: Management fees Distribution and service fees: R Class 50 Advisor Class Directors’ fees and expenses Other expenses 34 Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND YEAR ENDED JULY 31, 2013 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) R Class ) ) Advisor Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 11 Notes to Financial Statements JANUARY 31, 2014 (UNAUDITED) 1. Organization American Century Growth Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Legacy Focused Large Cap Fund (the fund) is one fund in a series issued by the corporation. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth. The fund offers the Investor Class, the Institutional Class, the R Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; 12 trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. 13 Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 1.10% for the Investor Class, R Class and Advisor Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended January 31, 2014 was 1.10% for the Investor Class, R Class and Advisor Class and 0.90% for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the R Class and Advisor Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the R Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.50%.The plans provide that the Advisor Class will pay ACIS an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended January 31, 2014 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended January 31, 2014 were $14,856,702 and $14,270,002, respectively. 14 5. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the fund were as follows: Six months ended January 31, 2014 Year ended July 31, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Issued in reinvestment of distributions 13 32 R Class Issued in reinvestment of distributions 7 99 30 Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Common Stocks $11,314,792 — — Temporary Cash Investments 130,597 $288,946 — $11,445,389 $288,946 — 15 7. Risk Factors The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2014, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments $744,388 Gross tax depreciation of investments (163,349) Net tax appreciation (depreciation) of investments $581,039 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of July 31, 2013, the fund had accumulated short-term capital losses of $(10,955,088), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(6,613,870) and $(4,341,218) expire in 2017 and 2018, respectively. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 8.18% 1.10% 0.94% 131% 25.74% 1.11% 1.39% 253% 5.54% 1.11% 2.39% 243% $9.15 18.07% 1.11% 1.04% 271% $8.31 — $9.15 10.14% 1.11% 1.19% 242% — $8.31 (30.92)% 1.11% 0.65% 305% Institutional Class 8.21% 0.90% 1.14% 131% 26.19% 0.91% 1.59% 253% 5.64% 0.91% 2.59% 243% $9.18 18.36% 0.91% 1.24% 271% $8.34 $9.18 10.33% 0.91% 1.39% 242% — $8.34 (30.73)% 0.91% 0.85% 305% 17 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net
